Application, pursuant to CPLR article 78 to review and annul a determination of respondent, Police Commissioner, dismissing petitioner from his position in the department. Determination, dated October 23, 1975, unanimously annulled, on the law, without costs and without disbursements, and the matter remanded to respondent for a new hearing. The charges against petitioner, which were the subject of the departmental trial, were based upon petitioner’s Grand Jury testimony, which had been given in response to questions based on information obtained by an illegal wiretap. Evidence obtained by means of illegal eavesdropping and which has been suppressed on motion made in Supreme Court, Bronx County, and the fruits derived therefrom may not be admitted into evidence in this administrative proceeding (CPLR 4506; Matter of McPherson v New York City Housing Auth., 47 AD2d 828). *804It may well be, however, that respondent is in possession of evidence independent of that obtained by exploitation of the illegal eavesdropping and it should have an opportunity to demonstrate this. Prior to any further proceedings herein, at the administrative level, respondent is directed to supply petitioner with adequate particulars of the charges against him. Those heretofore served were totally insufficient. Concur — Murphy, P. J., Capozzoli, Lane and Lynch, JJ.